Dissenting Opinion.
Reinhard, J.
The decision of the court in this cause is confessedly in conflict with Uppinghouse v. Mundel, 103 Ind. 238.
* The case of Wilson v. Joseph, 107 Ind. 490, is relied upon as enunciating a different principle, and one which it is claimed is in harmony with the conclusions reached in this case.
I am fully persuaded that the case last cited presents entirely different questions, and such as have reference only to the equity powers of the court to prevent by injunction the thing for which it is sought here to recover damages, and this distinction is expressly pointed out by the learned judge who delivered the opinion in that case. This leaves us, then, in a position as overruling the Supreme Court upon a question fully passed upon by that tribunal.
Section 25 of the act creating an Appellate Court expressly prohibits this court from reversing or modifying, either directly or by implication, any decision of the Supreme Court of this State.
Aside from this statute, the fact of having in the same State two courts of last resort pursuing lines of decisions upon given legal questions, leading in exactly opposite di*502rections, is so at variance with my understanding of public policy that I can not bring myself to assent to what seems to me but the first decisive step toward that end.
These are my reasons for respectfully dissenting from the decision of the court in this case.
Filed Oct. 15, 1891.